No. 04-98-00654-CV

In the MATTER OF R.A.

From the 73rd Judicial District Court, Bexar County, Texas 
Honorable Andy Mireles, Judge Presiding
Trial Court No. 98-JUV-00762

PER CURIAM


Sitting:		Phil Hardberger, Chief Justice

		Sarah B. Duncan, Justice

		Karen Angelini, Justice


Delivered and Filed:	September 23, 1998


MOTION TO DISMISS GRANTED; APPEAL DISMISSED


	Appellant filed a motion to dismiss this appeal. We grant the motion. See Tex. R. App. P.
42.1(a)(2). It is ORDERED that no costs shall be assessed against appellant, R.A., in relation to this
appeal because he qualifies as an indigent under  Tex. R. App. P. 20.1.

							PER CURIAM

DO NOT PUBLISH


Return to
4th Court of Appeals Opinions